Per Curiam.
After carefully examining the record, we are of the opinion that the judgment and order appealed from should be affirmed. There is nothing to show that the result reached was against the evidence or the weight of evidence. On the question in the original contract there is a simple conflict of testimony, upon which we must accept, as did the general term of the city court, the verdict of the jury. Upon this branch of the case the receipts and checks, and other documentary evidence, are not inconsistent with plaintiff’s theory of the action, or his testimony. Upon the alleged counterclaims of the defendant we can readily see, from the printed case, why the jury concluded that the preponderance of evidence was in favor of plaintiff. There were no errors of law in the rulings of the trial judge. Affirmed, with costs.